      Case 7:20-cv-01042-CLM-GMB Document 10 Filed 01/19/21 Page 1 of 2                     FILED
                                                                                   2021 Jan-19 AM 10:17
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 SANDRA KAY BAILEY,                          )
                                             )
       Petitioner,                           )
                                             )
 v.                                          )   Case No. 7:20-cv-1042-CLM-GMB
                                             )
 CHAD GARRETT,                               )
                                             )
       Respondent.                           )

                           MEMORANDUM OPINION

      Sandra Bailey filed a §2241 habeas petition that challenged the Bureau of

Prisons’ determination that Bailey is not eligible for release to home confinement

under the CARES Act due to COVID-19 concerns. Doc. 1. The magistrate judge

entered a report that recommended this court dismiss Bailey’s petition without

prejudice. Doc. 9. Bailey has not filed an objection to that report, despite being told

that failing to file an objection waives her right to challenge the court’s conclusion

on appeal. Id. at 9.

      The court has considered the entire file, together with the magistrate’s report

and recommendation. The court takes no position on the magistrate’s finding that

BOP’s refusal to release Bailey to home confinement may be challenged in a §2241

petition (doc. 9 at 5) because the court agrees that, even if §2241 is the proper

vehicle, Bailey’s petition should be dismissed because Bailey does not have a
     Case 7:20-cv-01042-CLM-GMB Document 10 Filed 01/19/21 Page 2 of 2




constitutional right to be released before her sentence expires (id. at 5-6), and the

CARES Act gives exclusive jurisdiction over COVID-related home confinement

decisions to the BOP—not district courts (id. at 7-8).

      So, with the caveat stated above, the court adopts and approves the

recommendation of the magistrate judge as the findings and conclusions of this

court. The court will enter a separate order DISMISSING Bailey’s habeas petition

WITHOUT PREJUDICE.

      DONE this 19th day of January 2021.



                                   _________________________________
                                      COREY L. MAZE
                                   UNITED STATES DISTRICT JUDGE
